 


110 HR 7285 IH: To amend title II of the Social Security Act to provide for an increase in the maximum level of fees authorized to be charged by representatives with respect to claims of entitlement to past-due benefits and to require cost-of-living adjustments to such level of authorized fees.
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7285 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to provide for an increase in the maximum level of fees authorized to be charged by representatives with respect to claims of entitlement to past-due benefits and to require cost-of-living adjustments to such level of authorized fees. 
 
 
1.Increase in maximum level of fees authorized to be charged by representatives with respect to claims of entitlement to past-due benefits and annual adjustments to such level of authorized fees 
(a)In generalSection 206(a)(2)(A) of the Social Security Act (42 U.S.C. 406(a)(2)(A)) is amended— 
(1)in clause (ii)(II), by striking $4,000 and inserting $6,264.50; and 
(2)in the matter following clause (iii), by striking The Commissioner of Social Security may and all that follows through such date. and inserting the following: The Commissioner of Social Security shall adjust annually (after 2008) the dollar amount set forth in subclause (II) of clause (ii) under procedures providing for adjustments in the same manner and to the same extent as adjustments are provided for under section 215(I)(2)(A), except that any amount so adjusted that is not a multiple of $0.10 shall be rounded to the nearest multiple of $0.10.. 
(b)Effective dateThe amendments made by this section shall apply with respect to fees to be recovered to compensate for services with respect to claims of entitlement to past-due benefits presented to the Commissioner of Social Security on or after the date of the enactment of this Act.  
 
